DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Biba DE 10 2014111656 and in view of Heisler 4,540,325.
In Re Claim 1, Biba teaches In Re Claim 1, Biba teaches an arrangement for checking contours of pallets to be put into storage in a rack system, comprising:						a pallet transfer station (Fig. 2), wherein the pallet transfer station receives pallets (12) to be put into storage in the rack system;										at least one sensor device (4, 5) configured to detect whether a pallet (12) of the pallets that is positioned on the pallet transfer station (Fig. 2) and objects carried by the pallet are located completely within a pre- defined contour (Paragraph 32, 33); and							an output unit (Control Computer, Paragraph 32, 33) operationally coupled to the at least one sensor device and to output a result of the detection;
Biba does not teach wherein a centering frame, having a profile tapering towards a set-down area for the pallet is associated with the pallet transfer station, the centering frame comprising a funnel-shaped peripheral projection projecting at an angle upwards and outwards from edges of the set down area.
However, Heisler teaches wherein a centering frame (22, Fig. 1), having a profile tapering towards a set-down area (See Fig. 1) for the pallet is associated with the pallet transfer station (Fig. 1 shows a pallet transfer station), the centering frame comprising a funnel-shaped peripheral projection projecting at an angle upwards and outwards from edges of the set down area. (See Funnel shape of 22, Fig. 1)  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a centering frame comprising a funnel-shaped peripheral projecting at an angle upwards and outwards from edges of the set down area in the arrangement of Biba as taught by Heisler in order to better secure items and improve positioning.
In Re Claim 2, Biba teaches a camera (4, 5, Fig. 2) as the sensor device. 
Regarding Claim 3, Biba is silent concerning the shape of the contour being a polygon. However, it would have been an obvious matter of design choice to make the different portions of the predefined contour of Biba of whatever form or shape was desired or expedient in order to maximize material carried on a pallet. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. /n re Dailey et al., 149 USPQ 47.
In Re Claim 13, Biba teaches the sensor device comprising a 3D camera (Paragraph 32)
In Re Claim 15, Biba teaches Biba teaches wherein the polygon is configured to ensure that the pallet and the objects carried by the pallet have a height that is less than pre-determined permissible height. (Paragraph 32 and 33)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Biba/Heisler and in view Coleman et al. 2016/0187186.
In Re Claim 4, Biba/Heisler teaches the arrangement of Claim 1 as discussed above.
Biba/Heisler does not teach means for measuring at least one of a weight of the pallet (Paragraph 9) or/and a board clearance of the pallet, which wherein said means are likewise operationally coupled to the output unit.
However, Coleman et al. teach a means for measuring (sensors 51-54) a weight of the pallet wherein said means are likewise operationally coupled to the output unit (1900). (Paragraph 73 and 74)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a means for measuring a weight to the arrangement of Biba/Heisler as taught by Coleman et al. in order to prevent damage to the system, operators or objects on the pallet.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Biba/Heisler and in view Coleman et al. 2016/0187186.
In Re Claim 5, Biba teaches the arrangement of Claim 1 as discussed above.
Biba does not teach wherein the output unit comprises an optical output device which is designed to display the result of the detection to an operator.
However, Coleman et al. teach wherein the output unit comprises an optical output device (1900) which is designed to display the result of the detection to an operator.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add an optical output device to the arrangement of Biba as taught by Coleman et al. in order to communicate to the operator.
Allowable Subject Matter
Claims 6-12 and 16-20 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Pages 8-14, filed 6/25/2022, with respect to Claims 6-12, 14 and 16-20 have been fully considered and are persuasive.  The Rejection of Claims 6-12, 14, 16 and 17 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652